DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 04/06/2020.  These drawings are acceptable.

Claim Status
Claims 1-21, 28 and 38 are canceled whereas as claim 41 is newly added. Therefore, claims 22-27, 29-37 and 39-41 are currently pending for examination in this Office action. 

Claim Objections
Claims 22-37 and 39-41 are objected to because of the following informalities.  
Regarding claim 22, at lines 8-9, there is insufficient ancient basis for the term “the operation”. At line 10, there is insufficient antecedent basis for the term “the physical configuration”. 
Regarding claim 23, there is insufficient antecedent basis for the term “the continuity”. 
Regarding claim 24, there is insufficient antecedent basis for the term “the operational parameters”. 

Regarding claim 29, there is insufficient antecedent basis for the terms “the voltage” and “the respective loops”. 
Regarding claim 30, there is insufficient antecedent basis for the term “the condition” and should read “the sensed condition”. 
Regarding claim 34, at line 3, there is insufficient antecedent basis for the term “the plurality of sensed conditions”. At lines 5-6, there is insufficient antecedent basis for the term “the data”. At line 7, the word “regulate” needs to be preceded by “to”.
Regarding claim 36, there is insufficient antecedent basis for the term “the physical appearance”.
Regarding claim 37, at lines 3-4, there is insufficient antecedent basis for terms “the physical configuration”, “the electronic tag”, and “the operational parameters”.
Regarding claim 40, there is insufficient antecedent basis for the terms “the continuity” and “the digital state”. Also the combination of words “according the digital state” does not make sense. 
Regarding claim 41, at lines 8-9, there is insufficient ancient basis for the term “the operation”. At line 10, there is insufficient antecedent basis for the term “the physical configuration”. At line 18, there is insufficient antecedent basis for the term “the other loops”. Also, combination of words “which separation of the activation loop” does not make sense and needs correction. 
Regarding claims 26-28, 31-33, 35, 39, the claims are objected to for being dependent on objected base claims.
Appropriate correction(s) is/are required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing means configured for sensing”; “a control module… configured for receiving” and “the control module configured to detect” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sensing means configured for sensing”; “a control module… configured for receiving” and “the control module configured to detect” in claim 22, “sensing means configured for sensing”; “a control module…configured for receiving” and “the control module configured to detect” in claim 41. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-25, 27, 29-31, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (Wilson; US 2013/0285681) in view of Niemiec et al. (Niemiec; US Patent No. 6,411,567). 
As per claim 22, Wilson teaches an electronic tag comprising: 
sensing means configured for sensing at least one condition (a grid 16 sensing a condition; see e.g. para. [0108] and [0116]); a control module, electrically connected to the sensing means, configured for receiving data relating to the at least one sensed condition (a tag including one of more controllers, electrically connected to the grid, received data related to the sensed condition; see e.g. para. [0156-159]); a transmitter module, electrically connected to the control module, configured for transmitting, for reception by a remote monitoring station, a notification signal including the data relating to the at least one sensed condition (transmitting data from the tag to remote computer, see e.g. para. [0114], [0143], and FIG. 7, wherein the collected data is one or more condition data, see e.g. para. [0124] and [0156-159], which can be transmitted to the remote computers. In addition, the one or more components are electrically connected with each other, see e.g. FIGS. 1-5, which means that the communication module is also connected with rest of the modules or circuitry); and input circuitry, the grid or the sensor grid also functions as input circuitry and is connected to the rest of the circuit modules; see e.g. FIGS. 1-5), configured for regulating the operation of the control module, by providing a limit for the at least one sensed condition depending on the physical configuration thereof (expulsion or removal of medication is monitored and reported to the tag which increases the bus resistance and is sensed, see e.g. para. [0156-159], wherein this provides input of resistance which is subsequently monitored to determined next removal of medication), the control module being configured to detect the physical configuration of the input circuitry (when the medication is removed, physical configuration of the circuitry is detected by detecting change in the resistance on the bus, see e.g. para. [0156-159], wherein this new resistance is considered as input for next medication removal).  
Wilson does not explicitly teaches to cause the notification signal to be transmitted, via the transmitter module, when the at least one sensed condition corresponds to the limit.  
Niemiec, however, teaches cause notification signal to be transmitted, via transmitter module, when the at least one sensed condition (an RF transmitter sends information corresponding to usage of medication stored in one cell in the blister package to the remote information transceiver upon breakage of the severable conductor associated with the one cell; see e.g. abstract, col. 2, lines 32-36 and claim 1, section e), wherein the removal of one cell would correspond to the resistive limit previously set by the circuitry as suggested by Wilson. Wilson and Niemiec are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of prompt reporting every time medication is expelled from blister pack which would be desired for certain applications of the system i.e. date and/or time reporting of medication usage to prevent improper or too frequent usage. 

As per claim 23, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein detecting the physical configuration of the input circuitry includes determining the continuity thereof (as discussed in analysis of merits of claim 1, Wilson teaches that the continuity of one or more sensors grids of the blister pack is determined by monitoring resistance; see e.g. para. [0156-159]). 

As per claim 24, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the physical configuration of the input circuitry is modifiable whereby the limit is selectively selectable, thereby selectively configuring the operational parameters of the electronic tag (as discussed previously, Wilson teaches monitoring sensor grid, which is modified when medication is removed, see e.g. para. [0156-159], thereby changing resistance or capacitance of the overall circuitry, which selectively sets limit for the monitored resistance or capacitance selectively configuring the operational parameters of the system). 

As per claim 25, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the physical configuration of the input circuitry is modifiable by separating a portion of the input circuitry from a remainder thereof, to thereby affect the continuity, and accordingly the digital state, of the input circuitry (as discussed, Wilson teaches monitoring sensor grid, which is modified when medication is removed and the resistance or capacitance related to the pill is separated thereby affecting continuity, see e.g. para. [0156-159], which also changes digital state of the sensor grid).

As per claim 27, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the input circuitry includes a group of conductive elements which are arranged in a plurality of loops which are connected, in parallel, to one another (Wilson teaches that the sensor grid 16 comprises a plurality conductive loops, see e.g. FIG. 4, which are connected parallel to each other since they do not intersect with each other). 

As per claim 29, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein Wilson teaches that monitoring tag 14 is configured to detect a change in resistance of the respective bus when a dose is removed (see e.g. para. [0156-159]). Even though Wilson teaches running current through one or more conductive traces (see e.g. para. [0130]), Wilson does not teach measuring voltage over the terminals. However, correlation between current and resistance is widely known and it would have been obvious to one of ordinary skill in the art to infer current when respective resistance of the one or more traces or sensor grid loops is known. 

As per claim 30, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the control module is configured to detect the physical configuration of the input circuitry by measuring the digital state of each of the loops (Wilson teaches that the a monitoring tag detects physical configuration of the sensor grid by measuring digital state of the loops i.e. whether the one or more loops are broken or intact; see e.g. para. [0156-159]). 

As per claim 31, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the condition is selected from the group comprising temperature, moisture, geographical location, impact, inclination, tamper (the broken trace or sensor grid as taught by Wilson, see e.g. para. [0156-159] can be interpreted as tamper when ID number is used to authenticate contents; see e.g. para. [0066]), light, sound, and pressure. 

As per claim 32, the electronic tag of claim 22 as taught by Wilson and Niemiec, wherein the transmitter module transmits the notification signal via a wireless communications network utilising a suitable communication protocol or standard, for reception by the remote monitoring station (transmitting data from the tag to one or more remote computers, see e.g. para. [0114], [0143], and FIG. 7, including notification as suggested by Niemiec and discussed in analysis of merits of claim 1. The disclosed wireless communication is carried out using a wireless communication network utilizing a suitable communication protocol include Capacitive Coupled, RFID, HF, UHF, Bluetooth and NFC; see e.g. para. [0114] of Wilson). 

As per claim 37, Wilson teaches a method of selectively configuring an electronic tag, the method comprising the steps of:
modifying the physical configuration of input circuitry forming part of the electronic tag (physical configuration of sensor grid 16 is modified when a dose is expelled from blister pack (see e.g. para. [0156-159]), wherein the sensor grid 16 forms part of the overall tag or system) to set the operational parameters of the electronic tag (when the dose is expelled, resistance of the circuitry changes and sensed, see e.g. para. [0156-159], which sets or inputs operation parameter for the tag or system i.e. operating a controller, processor, or a detector constantly monitors a predetermined or preset resistance and detects when the resistance increased). 
transmitting, via the electronic tag, a notification signal, for reception by a remote monitoring station (a signal is transmitted to one or more remote computers, see e.g. para. [0114]). 
Even though Wilson, as discussed earlier, teaches sensing at least one condition corresponding to a limit that is determined by the physical configuration of the input circuitry (see e.g. para. [0156-159]) and transmitting a signal (see e.g. para. [0114]), Wilson does not teach that the notification signal is transmitted when the at least one condition is sensed by the electronic tag.
Niemiec, however, teaches transmitting a notification when at least one condition, sensed by the electronic tag, corresponds to a limit that is determined by physical configuration of the input circuitry (an RF transmitter sends information or notification corresponding to usage of medication stored in one cell in the blister package [corresponding to a change in a set limit determined by physical configuration of a grid; see e.g. para. [0156-159] of Wilson and col. 2, lines 54-61] to the remote information transceiver upon breakage of the severable conductor associated with the one cell; see e.g. abstract, col. 2, lines 32-36 and claim 1, section e). 
Wilson and Niemiec are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of prompt reporting every time medication is expelled from blister pack which would be desired for certain applications of the system i.e. date and/or time reporting of medication usage to prevent improper or too frequent usage. 

As per claim 39, the method of claim 37 as taught by Wilson and Niemiec, wherein the electronic tag is operable according to a number of operational parameters, depending on the physical configuration of the input circuitry (as discussed, Wilson teaches physical configuration of sensor grid 16 is modified when a dose is expelled from blister pack; see e.g. para. [0156-159], wherein the system would be operable according to a number of different threshold resistances [or operational parameters] when a number of doses are expelled one by one).

As per claim 40, the method of claim 37 as taught by Wilson and Niemiec, wherein the physical configuration of the input circuitry is modified by separating a portion of the input circuitry from a remainder thereof, to thereby affect the continuity of the input circuitry (Wilson teaches monitoring sensor grid, which is modified when medication is removed and the resistance or capacitance related to the pill is separated thereby affecting continuity, see e.g. para. [0156-159]) and accordingly digital state (the removal of medication would break the grid thereby removing or including in the rest of the grid circuitry as discussed earlier which changes the digital state of the line from where the medication was removed). The applicant’s definition of affecting the digital state is not patently distant from the removal of the medication thereby removing the grid line from the grid.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Niemiec, as applied to claim 32 above, and further in view of Martin et al. (Martin; US 2006/0145863).
As per claim 26, the electronic tag of claim 22 as taught by Wilson and Niemiec, except the claimed subject matter of indication means for indicating optically the limit. 
Martin, however, teaches indication means for indicating optically limit (an indicating means or reference zone 34 which indicates threshold value or limit value by the reference zone 34; see e.g. para. [0077]). Similarly, limit value can be indicated in disclosed system of Wilson and/or Niemiec. Wilson, Niemiec and Martin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system of providing visual awareness regarding one or more conditions of the system as suggested by Martin (see e.g. para. [0077]). 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Niemiec, as applied to claim 32 above, and further in view of Ghandi et al. (Ghandi; US 2016/0300285).
As per claim 33, the electronic tag of claim 32 as taught by Wilson and Niemiec, wherein Wilson teaches that the wireless communications network comprises Capacitive Coupled, RFID, HF, UHF, Bluetooth and NFC; see e.g. para. [0114]. Wilson does not teach a low-power wide-area network. 
Ghandi, however, teaches a low-power WAN (LTE communication protocol; see e.g. [0011]). Similarly, it would have been obvious to one of skilled in the art to use LTE communication for the disclosed communication in Wilson. Wilson, Niemiec and Ghandi are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the benefit of longer battery life using LTE communication protocol. 

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 22 that neither Wilson nor Niemiec teaches a configuration wherein sensing means are are configured to destructively pre-configure system parameters themselves. Instead, the configurations of Wilson and Niemiec utilize a grid 16 (see Wilson, [01018] and [0116] to detect whether an event has occurred during the course of normal operation. Specifically, Applicant argues “[i]n this context, any change in condition involves occurrence of an event, such as physical removal of medication from the device during the course of normal operation (see Wilson, [0156]-[0159]; see Niemiec, Claim 1, section e, usage or depletion of medication stored in one cell). Applicant respectfully submits, however, that neither Wilson nor Niemiec in this regard are comparable to the presently claimed configuration…For example, if it is desired for the article to not be tilted (i.e., the condition) by more than 10 degrees (i.e., the limit) a user would cut along a line corresponding to that limit (see [0063]). As a result, the claimed configuration involves pre-configuration of system parameters ahead of "normal use" of the electronic tag.” Applicant further emphasis that Wilson can sense a condition, i.e. continuity, but is silent regarding any notifications. On the other hand, the disclosure of 
Examiner, however, respectfully disagrees with Applicant’s argument(s). Examiner respectfully submits that Wilson is silent regarding a notification, as discussed in the analysis merits of claim 22 and highlighted by the Applicant. Examiner further presents that Niemiec teaches that loss of continuity in one or more conductors is monitored by a computer chip when medication is accessed, and a notification is outputted accordingly (see e.g., col. 2, lines 14-27). Therefore, it would have been obvious to one an ordinary skill in the art that both Wilson and Niemiec, monitor continuity of one or more conductors, and their combination would output a notification signal to a remote computer when the continuity is broken. Therefore, the reference disclosed by Wilson would not be rendered inoperable for its intended purpose as contested by the Applicant.
             The arguments directed to rejections of claim 37 and dependent claims do not materially add to the arguments previously presented by the Applicant and are responded to in a similar manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688